EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Madden on September 8, 2021.
The application has been amended as follows: 
Canceled claims 7-9.
Amended claim 1 as follows:
1. (Currently Amended) A clamping assembly for securing adjacent solar panel mounting frames to a mounting rail, the clamping assembly comprising: 
a washer member comprising: 
a base with a top washer surface, a bottom washer surface, and a center opening extending therethrough, 
a pair of opposed, downwardly-extending ears, wherein each of the ears comprises a proximal end coupled to the base and a free distal end, and wherein the ears are configured to maintain separation between the solar panel mounting frames when mounted to the mounting rail, and 
a plurality of piercing members extending from the bottom washer surface, wherein at least one of the plurality of piercing members are adjacent each ear and configured to contact respective top surfaces of the solar panel mounting frames; and 
a fastener comprising: 
wherein the internally-threaded female member is a solid sheath, 
an externally-threaded male member configured to engage the internal threads of the female member, 
wherein at least one of the male member or the female member is configured to pass through the center opening of the washer member,
a drive member positioned on a top portion of the fastener, and 
an enlarged end positioned on a bottom portion of the fastener, wherein the enlarged end comprises a top surface, a bottom surface, and a plurality of raised ridges extending across the top surface, wherein the plurality of raised ridges are configured to penetrate a surface layer of an interior surface of an upwardly-open channel formed in the mounting rail when the drive member is tightened.  
Amended claim 4 as follows:
4. (Currently Amended) The clamping assembly of claim 1, wherein the drive member is hexagonal and is coupled to a top portion of the [[fastener]] female member at a position above the top washer surface of the washer.  
Amended claim 5 as follows
5. (Currently Amended) The clamping assembly of claim 1, wherein the washer member is separate from the fastener.  
Amended claim 10 as follows:
10. (Currently Amended) The clamping assembly of claim [[9]] 1, wherein an outer surface of the sheath is smooth.

Amended claim 11 as follows:
11. (Currently Amended) An assembly comprising: 
a first metallic solar panel mounting frame and a second metallic solar panel mounting frame, wherein each of the first metallic solar panel mounting frame and the second metallic solar panel mounting frame comprises an elongated channel for receiving a solar panel; 
a metallic mounting rail, wherein the metallic mounting rail comprises a channel formed therein; and 
a clamp assembly, the clamp assembly comprising: 
a washer member comprising: 
a base with a top washer surface, a bottom washer surface, and a center opening extending therethrough, 
a pair of opposed, downwardly-extending ears, wherein each of the ears comprises a proximal end coupled to the base and a free distal end, and wherein the ears are configured to maintain separation between the first metallic solar panel mounting frame and the second metallic solar panel frame when mounted to the metallic mounting rail, and 
a plurality of piercing members extending from the bottom washer surface adjacent the ears and configured to penetrate a respective top surfaces of both the first metallic solar panel mounting frame and the second metallic solar panel mounting frame; and 
a fastener comprising:  
wherein the internally-threaded female member is a solid sheath, 
an externally-threaded male member configured to engage the internal threads of the female member, 
wherein at least one of the male member or the female member is configured to pass through the center opening of the washer member,
a drive member positioned on a top portion of the fastener, and 
an enlarged end positioned on a bottom portion of the fastener, wherein the enlarged end comprises a top surface, a bottom surface, and a plurality of raised ridges extending across the top surface, wherein the enlarged end is configured to fit within the channel of the mounting rail, and wherein the plurality of raised ridges are configured to penetrate a surface layer of an interior surface of the channel of the metallic mounting rail when the drive member is tightened.  
Amended claim 16 as follows:
16. (Currently Amended) A method of coupling a pair of solar panel frames to a mounting rail, the method comprising: 
providing a first metallic solar panel frame and a second metallic solar panel frame; 
providing a metallic mounting rail, wherein the metallic mounting rail comprises an upwardly-open channel formed therein; 
providing at least one clamp assembly, the at least one clamp assembly comprising:  
a washer member comprising: 
a base with a top washer surface, a bottom washer surface, and a center opening extending therethrough, 
a pair of opposed, downwardly-extending ears, wherein each of the ears comprises a proximal end coupled to the base and a free distal end, and wherein the ears are configured to maintain separation between the first metallic solar panel mounting frame and the second metallic solar panel frame when mounted to the metallic mounting rail, and 
a plurality of piercing members extending from the bottom washer surface adjacent the ears; and 
a fastener comprising: 
an internally-threaded female member, wherein the internally-threaded female member is a solid sheath, 
an externally-threaded male member configured to engage the internal threads of the female member, 
wherein at least one of the male member or the female member is configured to pass through the center opening of the washer member,
a drive member positioned on a top portion of the fastener, and 
an enlarged end positioned on a bottom portion of the fastener, wherein the enlarged end comprises a top surface, a bottom surface, and a plurality of raised ridges extending across the top surface; 
positioning the enlarged end of the at least one clamp assembly within the upwardly-open channel of the metallic mounting rail; 

tightening the fastener of the at least one clamp assembly such that the first metallic solar panel frame and the second metallic solar panel frame are securely coupled to the metallic mounting rail, at least one of the plurality of piercing members extending from the bottom washer surface penetrates the respective top surfaces of each of the first metallic solar panel frame and the second metallic solar panel frame, and the plurality of raised ridges of the enlarged end of the [[fastener]] male member penetrate an interior surface of the upwardly-open channel of the metallic mounting rail.  
Amended claim 20 as follows:
20. (Currently Amended) The method of claim 19, wherein positioning the enlarged end of the fastener within the upwardly-open channel of the metallic mounting rail comprises: 
rotating the T-bolt end to a first position; 
inserting the T-bolt end into the upwardly-open channel of the metallic mounting rail; and 
rotating the T-bolt end to a second position such that the T-bolt end is coupled to the upwardly-open channel. [AltContent: rect]
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the clamping assembly disclosed by Aftanas in view of West et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/08/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619